Citation Nr: 0702465	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for nephropathy as 
secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease as secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for an eye disorder, as 
secondary to service connected diabetes mellitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service connected diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board previously adjudicated the veteran's claim in July 
2005.  The veteran's claim for service connection for the 
issues of hypertension, nephropathy, peripheral vascular 
disease, and an eye disorder, as secondary to service 
connected diabetes mellitus, were dismissed as not timely 
appealed.  The issues of service connection for peripheral 
neuropathy of the right upper extremity, and left lower 
extremity were denied.  The issues of entitlement to service 
connection for post-traumatic stress disorder and disability 
evaluations in excess of 10 percent for peripheral neuropathy 
of the lower extremities were remanded for additional 
development.

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate that part of the 
Board's decision that dismissed the issues relating to 
hypertension, nephropathy, peripheral vascular disease, and 
an eye disorder, and that denied service connection for 
peripheral neuropathy of the upper extremities.  The Joint 
Motion also requested that the Court remand the case to the 
Board for further development and re-adjudication in 
accordance with the directives of the July 2006 Joint Motion.  

The Court granted the Joint Motion for remand in July 2006 
and returned the case to the Board.

The Board wrote to the veteran, through his attorney, in 
August 2006.  The veteran was advised that the case was 
returned to the Board by the Court.  He was further advised 
that he had 90 days to submit additional evidence or argument 
in support of his claim.  

The veteran's attorney submitted additional argument and 
evidence to the Board in November 2006.  The additional 
evidence consisted of a VA Compensation and Pension (C&P) 
examination report dated in July 2006.  The attorney, by 
express statement, did not waive consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2006).  As the case is being remanded to 
comply with the directions of the Joint Motion, the AOJ will 
have an opportunity to consider the evidence in the first 
instance for those issues being remanded.


The issues of entitlement to service connection for 
hypertension, nephropathy, peripheral vascular disease, and 
an eye disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus.

2.  Evidence of record establishes that the veteran has 
peripheral neuropathy of the upper extremities that is 
secondary to his service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is 
secondary to service connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2006)

2.  Peripheral neuropathy of the left upper extremity is 
secondary to service connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Further, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran is service connected for diabetes mellitus. He is 
also service connected for peripheral neuropathy of the lower 
extremities as secondary to the diabetes mellitus.  He 
contends that he has peripheral neuropathy of the upper 
extremities as a result of his diabetes mellitus.

The veteran originally sought service connection for 
peripheral neuropathy by way of a claim received in March 
1999.  He also sought entitlement to nonservice-connected 
disability pension benefits.  VA hospital summaries dated in 
September 1998 and November 1998, respectively, noted 
hyperesthesia over the dorsum of both hands, and slightly 
decreased sensation in the hands in a stocking-glove 
distribution.  A history of peripheral neuropathy, without 
reference to whether this included all extremities, was 
included in the summaries.

The veteran was granted entitlement to the pension benefits 
in April 1999.  The rating decision included ratings for 
peripheral neuropathy for each lower extremity.  The upper 
extremities were not addressed.  A rating on service 
connection for peripheral neuropathy was deferred.

The veteran was afforded a VA examination in April 1999.  The 
veteran recounted a history of numbness and tingling in his 
right hand.  He reported that the symptoms moved to his left 
had.  The examiner noted that the veteran had been evaluated 
by a neurologist and that he had undergone a number of tests.  
The examiner said that the latest neurology clinic 
information found the veteran to have a small fiber 
neuropathy that was secondary to diabetes.  There was also a 
right ulnar compression neuropathy.  The examiner did not 
relate the right ulnar compression to the service-connected 
diabetes.

The veteran was denied service connection for peripheral 
neuropathy of the lower extremities in August 1999.  The 
decision did not address peripheral neuropathy of the upper 
extremities.

Additional VA records, from August 1998 to October 1999, show 
that the veteran complained of his hands and feet 
experiencing numbness, tingling, and electrical shocks in 
August 1998.  The assessment was peripheral neuropathy.  

The veteran submitted his current claim for service connected 
disability benefits in April 2000.  He was afforded a VA 
neurology examination, to include an electromyograph (EMG) 
study in May 2002.  The examiner reported that the veteran's 
sensory examination to light touch, position, and vibration 
were within normal limits.  An addendum to the report was 
provided in July 2002.  The examiner reviewed the results of 
the EMG study and said that the veteran had very minimal 
diabetic sensory neuropathy of the feet.  There was no 
evidence of peripheral neuropathy of the upper extremities 
due to diabetes.  

The veteran submitted the results of the July 2006 VA C&P 
neurology examination in November 2006.  The examiner noted 
the veteran's history of diabetes, to include a diagnosis in 
1996.  She also noted that the veteran complained of a 
tingling in his hands as early as 1993.  The examiner 
recorded a number of symptoms of peripheral neuropathy 
associated with the veteran's feet.  In regard to the upper 
extremities the examiner said the veteran reported trouble 
picking up small coins and working with buttons.  The 
examiner said that the veteran had sensory loss in the upper 
extremities that was patchy with better sensation in the 
fingertips.  There was decreased sensation proximally.  
Proprioception was severely decreased in the fingers and 
vibration was also decreased in the fingers.

The impression was sensory polyneuropathy, both large and 
small fibers, most likely secondary to diabetes.  The 
examiner said that, although the veteran's neuropathic 
symptoms began prior to his diagnosis of diabetes; he had 
been worked up extensively for other causes of neuropathy 
with no result.  She concluded that the symptoms were most 
likely secondary to his diabetes.  

In reviewing the evidence of record, there is evidence both 
for and against the veteran's claim.  The 2002 examination 
report, to include the results of the EMG study, did not find 
evidence of a peripheral neuropathy of the upper extremities.  
However, the 2006 VA examiner has both found evidence of 
peripheral neuropathy in the upper extremities and has said 
that it is most likely secondary to diabetes.  In addition, 
the 2006 examiner noted that prior evaluations had not found 
a cause for the veteran's neuropathy.  

The Board finds that the evidence is at least in equipoise on 
the matter of service connection on a secondary basis.  The 
Board is also required to resolve all reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107(2002); 
38 C.F.R. § 3.102(2006).  Accordingly, service connection for 
peripheral neuropathy of the right and left upper 
extremities, as secondary to service connected diabetes 
mellitus, is granted.

The Board notes that the Joint Motion called for the Board to 
remand the issues of service connection for peripheral 
neuropathy of the upper extremities.  The purpose of the 
remand was to allow for the veteran to be provided with the 
complete notice required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2006).  Specifically, it was held that 
an October 2003 letter failed to provide the complete notice 
required.

However, in light of the Board's action in this case, the 
veteran's claim in regard to the two issues has been granted.  
Thus, there is no purpose in remanding the issues for notice, 
nor is there any basis for remand since the claim, in regard 
to the peripheral neuropathy issues, has been granted.  
Finally, in light of the complete grant of benefits sought on 
appeal for these issues, no discussion of the duty to provide 
notice and assistance is necessary.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, as secondary to service 
connected diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, as secondary to service 
connected diabetes mellitus, is granted.

REMAND

The July 2006 Joint Motion did not address any procedural 
issues involving the issues of hypertension, nephropathy, 
peripheral vascular disease, and eye disorder.  Rather, the 
issues were remanded for adjudication.  The Joint Motion 
directed that the Board consider the issues as timely 
appealed and thus ripe for appellate review.

The Joint Motion specifically noted that the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(c) was not 
provided in regard to the issues of service connection for 
peripheral neuropathy for each upper extremity.  Although no 
mention was made of any deficiency in regard to notice to the 
remaining four issues, by extension, any deficiency that was 
present in the October 2003 letter applies to them as they 
were also included in the letter.  Accordingly, proper notice 
must be provided in regard to the issues.

As noted, supra, the veteran was granted nonservice-connected 
disability pension in April 1999.  The RO wrote to the 
veteran and advised him that information from the Social 
Security Administration (SSA) showed him to be in receipt of 
payments in April 2002.  The letter did not characterize the 
nature of the payments.  The veteran was advised that it was 
proposed to terminate his pension payments.  The RO wrote a 
second letter that advised the veteran his pension was 
terminated effective May 1, 2000, in July 2002.  The veteran 
did not provide any information in regard to his SSA 
benefits.

Although it is likely that the veteran's SSA payments reflect 
a disability determination, it is not possible to reach that 
conclusion without benefit of the records and any related 
decision.  The records must be requested and associated with 
the claims folder, if available.

The veteran submitted a VA outpatient treatment record to the 
Board in February 2004.  The record, dated in December 2003, 
was prepared by a VA physician in the Mental Health Unit.  
The physician noted that the veteran had diabetes.  In her 
assessment she attributed several conditions to the veteran's 
diabetes, to include hypertension.  The physician did not 
provide any basis for this assessment.  The veteran should be 
advised that he should attempt to obtain a statement from the 
physician that provides a basis or rationale for her 
assessment.  

Finally, the veteran should be afforded a VA examination to 
obtain a medical opinion in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) are fully complied with 
and satisfied.  See 38 C.F.R. § 3.159 
(2006).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  The veteran should be advised that he 
should contact the VA physician that 
prepared the outpatient entry from 
December 2003 and obtain a statement that 
provides a basis for the opinion 
regarding his hypertension.

4. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the administrative decision and 
all of the records relied upon concerning 
that claim.

5.  Upon completion of the above, the 
veteran should be afforded an 
examination.  The claims folder and a 
copy of this remand should be made 
available to the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
review the entire record, including 
evidence obtained as a result of the 
development sought above.  The examiner 
is requested to provide an opinion as to 
whether there is evidence of nephropathy, 
peripheral vascular disease or an eye 
disorder.  The examiner is further 
requested to provide an opinion whether 
hypertension, nephropathy, peripheral 
vascular disease, or an eye disorder is 
at least as likely as not (i.e., 
probability of 50 percent or more) 
secondary to the veteran's service 
connected diabetes mellitus.  The 
rationale for the examiner's opinions 
should be set forth in detail.  

6.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


